Citation Nr: 1002818	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  05-15 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for tarsal tunnel 
syndrome of the right foot, evaluated as 10 percent disabling 
from May 1, 2001, to October 8, 2003, and evaluated as 20 
percent disabling thereafter.

3.  Entitlement to an increased rating for tarsal tunnel 
syndrome of the left foot, evaluated as 10 percent disabling 
from May 1, 2001, to October 8, 2003, and evaluated as 20 
percent disabling thereafter.

4.  Entitlement to an effective date prior to October 9, 
2003, for the award of a 20 percent disability rating for 
tarsal tunnel syndrome of the right foot.

5.  Entitlement to an effective date prior to October 9, 
2003, for the award of a 20 percent disability rating for 
tarsal tunnel syndrome of the left foot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to April 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2001, June 2004, and August 
2007 rating determinations of a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Winston-Salem, North 
Carolina.  The Veteran has since moved, and the RO in Boston, 
Massachusetts now has jurisdiction of this appeal.

The Veteran testified before a Decision Review Officer (DRO) 
in September 2008 and the undersigned Veterans Law Judge in 
October 2009; transcripts of these hearings are associated 
with the claims folder.

The issues of increased ratings for tarsal tunnel syndrome of 
the feet and earlier effective dates for 20 percent ratings 
for tarsal tunnel syndrome of the feet are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Competent and credible lay and buddy statements of record 
confirm the Veteran's presence at the August 1988 air show 
incident at Ramstein Air Base as well as his participation in 
the wreckage clean up and morgue duty.

2.  The Veteran has a DSM-IV diagnosis of PTSD based, in 
part, on the events surrounding the August 1988 air show 
incident at Ramstein Air Base.  


CONCLUSION OF LAW

PTSD was incurred during the Veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted 
with respect to the issue decided herein, no purpose would be 
served by undertaking an analysis of whether there has been 
compliance with the notice and duty to assist requirements 
set out in the Veterans Claims Assistance Act (VCAA) of 2000 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).

Additional Evidence Received 

As an initial matter, the Veteran submitted additional 
evidence in support of his claim at the October 2009 Board 
hearing along with a statement waiving RO review of this 
evidence.  Under these circumstances, a remand for RO 
consideration is not necessary and the Board may consider 
this evidence in making its determination.  See 38 C.F.R. § 
20.1304(c) (2009).

Analysis

The Veteran asserts that he is entitled to service connection 
for PTSD due to a number of stressful events which occurred 
during his period of active military service.  Pertinent to 
the Board's decision, the Veteran need not show that he has 
PTSD based on all of his claimed stressors.  Rather, he need 
only show that he has a current diagnosis of PTSD that is 
based on at least one verified stressor.

The Veteran has contended throughout this appeal that his 
PTSD is based, in part, on an incident that occurred while he 
was serving in Germany.  According to the Veteran's oral and 
written statements, he was attending an air show at Ramstein 
Air Base in August 1988, when some Italian aircraft collided 
in mid-air.  The wreckage then fell to the ground where 
thousands of onlookers, including the Veteran and his son, 
stood.  He testified that one of the planes hit a fuel tanker 
which exploded into flames; he indicated that he and his son 
were standing on the outer edges of the crowd, but that he 
still felt heat from the fire on the back of his neck as he 
ran from the wreckage.  The Veteran does not report any 
personal injuries from this incident.  However, he recalls 
that numerous people were killed and injured, including the 
wife of a friend who was badly burned.  Following the crash, 
the Veteran's unit was allegedly tasked with the clean-up of 
bodies and body parts and watching over the make-shift 
morgue.  The Veteran contends that this near-death experience 
continues to bother him to this day.  

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f) (2009).  A 
December 2004 VA mental health examination reflects that the 
Veteran has been diagnosed with moderate, chronic PTSD due, 
in part, to the 'air show tragedy in Germany.'  See also 
Letter from Bedford Psychological Associates dated November 
13, 2007.  Thus, the critical inquiry in this case is whether 
there is credible evidence confirming his alleged in-service 
stressor.  See id.  

With regard to the second PTSD element as set forth in 
38 C.F.R. § 3.304(f), evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002);  38 C.F.R. § 3.303(d) 
(2009).  If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).

The Veteran's alleged air show stressor is not combat-
related; thus, his lay statements alone will not be 
sufficient to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the 
record must contain service records or other statements as to 
the occurrence of the claimed stressor.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

With regards to the incident itself, the Board notes that the 
Veteran submitted internet literature dated in October 2007 
which details the air show accident which occurred at 
Ramstein Air Base in August 1988.  The Board acknowledges 
that the account provided by the Veteran varies from the 
account provided in this literature to a slight extent (e.g., 
he reported that a fuel tanker was struck by one of the 
airplanes versus the internet literature detailing a flaming 
airplane tumbling into the crowd and hitting an ice cream 
truck).  However, the general outcome described by the 
Veteran and the internet literature are the same in that a 
large number of spectators died (67) or were injured (346) 
due to an explosion and fire that resulted from the incident.  

It is not surprising that the Veteran's service records fail 
to document that he attended the August 1988 air show at 
Ramstein Air Base because he reported that he did not incur 
any injuries as a result of the incident.  There is also no 
evidence of record which reflects that he attended to the 
clean-up of the wreckage or served on guard duty for the 
make-shift morgue.  Nevertheless, the Board observes that the 
Veteran's service records reflect that he was stationed in 
Germany from May 1986 to May 1989.  Furthermore, his service 
treatment records indicate that he was treated at the 
Ramstein Air Base clinic in July 1988, approximately one 
month before the air show.  Thus, it is plausible that he 
attended the air show.  

In support of his claim, the Veteran has submitted a number 
of lay statements which confirm his presence at the August 
1988 air show.  These include a statement from his wife at 
the time and a fellow serviceman who the Veteran maintained 
contact with during service who recall the Veteran taking his 
son to the show and describing the carnage that ensued.  See 
Lay Statements received at October 2009 Board Hearing.  Also 
of record is an October 2009 written statement from the 
Veteran's superior officer at the time of the Ramstein air 
show incident.  In this statement, the Veteran's superior 
officer recounts his own experience at the air show that day.  
Although he does not specifically confirm the Veteran's 
presence at the air show, he does indicate that men from his 
unit, including the Veteran, were involved in the clean up 
and morgue duty which followed the incident.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence of record.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  In the present 
case, the Board cannot find any reason to doubt the 
credibility of the lay statements provided which not only 
confirm the Veteran's presence at the August 1988 Ramstein 
air show incident, but also corroborate his assertions of 
helping with the clean up of the wreckage.  Moreover, the 
Board is of the opinion that this particular stressor is of 
such a nature that corroboration through service records 
would be difficult, if not impossible, since it involved an 
event that was open to the general public.  Therefore, absent 
any evidence which specifically contradicts the lay evidence 
discussed above, the Board concludes that the competent and 
credible evidence is, at the very least, in relative 
equipoise as to whether the Veteran witnessed the air show 
tragedy at Ramstein Air Base in August 1988 and participated 
in the clean up.  Applying the benefit-of-the-doubt rule, the 
Board therefore finds that the record contains evidence 
corroborating his claimed stressor.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  The Board 
has already discussed that the record contains a DSM-IV 
diagnosis of PTSD based, in part, on this reported stressful 
event.  Thus, the competent evidence of record demonstrates 
that the Veteran has PTSD based on a credible in-service 
stressor, and service connection should be granted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Board remanded the issues of entitlement to increased 
disability ratings for tarsal tunnel syndrome of the right 
and left feet in an October 2007 decision.  In its remand, 
the Board noted that the RO had not provided the Veteran with 
a statement of the case as to these issues despite evidence 
that he had timely expressed disagreement with the RO's 
October 2001 denial of increased ratings for these 
disabilities.  Accordingly, the appropriate course of action 
was to remand for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999). 

Additionally, the Board noted that the Veteran had perfected 
an appeal as to the issues of entitlement to effective dates 
prior to October 9, 2003, for the award of 20 percent ratings 
for tarsal tunnel syndrome of the right and left feet.  
However, adjudication of such issues was deferred pending 
completion of the above development.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together).  

A review of the claims file reveals that the Veteran has 
still not been provided with a statement of the case as to 
the issues of entitlement to increased ratings for tarsal 
tunnel syndrome of the right and left feet.  Thus, to the 
extent that there has not been substantial compliance with 
the remand directives of the November 2007 remand, the Board 
finds that another remand is necessary.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the 
issues of entitlement to increased ratings 
for tarsal tunnel syndrome of the right 
and left feet.  The Veteran should be 
informed that he must file a timely and 
adequate Substantive Appeal in order to 
perfect an appeal of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  However, even if a timely 
Substantive Appeal is not filed as to 
these issues, this appeal should still be 
returned to the Board for consideration of 
his earlier effective date issues.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


